Case 5:17-cv-00126-RWS-CMC Document 158 Filed 10/25/19 Page 1 of 2 PageID #: 3298




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                    TEXARKANA DIVISION

   UNITED STATES OF AMERICA                      §
   ex rel. HEALTH CHOICE GROUP, LLC,             §
   et al.,                                       §
                                                 §
                          Plaintiffs,            §
                                                 § C.A. No. 5:17-CV-00126-RWS-CMC
   vs.                                           §
                                                 §
   BAYER CORPORATION, et al.,                    § JURY TRIAL DEMANDED
                                                 §
                          Defendants.            §

                             FIRST AMENDED NOTICE OF APPEAL

   TO THE UNITED STATES DISTRICT COURT:

          Notice is hereby given that Relator, HEALTH CHOICE GROUP, LLC, hereby appeals to

   the United States Court of Appeals for the Fifth Circuit from the Court’s Order [Dkt. # 155] entered

   in this action on September 27, 2019 to the extent that the Court’s Order dismisses with prejudice

   Relator’s federal claims under the False Claims Act and Anti-Kickback Statute. Relator does not

   appeal from the District Court’s Dismissal Without Prejudice of Relator’s state law claims.

   Dated: October 25, 2019                       Respectfully submitted,

                                                 THE LANIER LAW FIRM, P.C.

                                                 /s/ W. Mark Lanier               .
                                                 W. Mark Lanier
                                                 Mark.Lanier@LanierLawFirm.com
                                                 Kenneth W. Starr
                                                 Ken.Starr@LanierLawFirm.com
                                                 Christopher L. Gadoury
                                                 Chris.Gadoury@LanierLawFirm.com
                                                 Jonathan P. Wilkerson
                                                 Jonathan.Wilkerson@LanierLawFirm.com
                                                 10940 W. Sam Houston Pkwy N, Suite 100
                                                 Houston, Texas 77064
                                                 Telephone: (713) 659-5200
                                                 Fax: (713) 659-2204
Case 5:17-cv-00126-RWS-CMC Document 158 Filed 10/25/19 Page 2 of 2 PageID #: 3299




                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on October 25, 2019, a true and correct copy of the

   foregoing was served electronically on those parties registered to receive electronic notice via the

   Court’s CM/ECF system.



                                                 /s/ W. Mark Lanier
                                                 W. Mark Lanier
